 Case 1:19-cv-01508-MN Document 82 Filed 10/05/20 Page 1 of 3 PageID #: 2186

                                                                                    John W. Shaw
                                                                                    I.M. Pei Building
                                                                                    1105 North Market Street, 12th Floor
                                                                                    Wilmington, DE 19801
                                                                                    (302) 298-0700
                                                                                    (302) 298-0701 – Direct
                                                                                    jshaw@shawkeller.com


BY CM/ECF                                      October 5, 2020
The Honorable Maryellen Noreika
United States District Court for the District of Delaware
844 North King Street
Wilmington, DE 19801
       Re:     PureWick Corp. v. Sage Products LLC, C.A. No. 19-1508-MN
Dear Judge Noreika,
        In accordance with the Court’s oral Order (D.I. 76) setting a Discovery Dispute Telephone
Conference for October 15, 2020, PureWick submits this opening letter identifying the discovery
dispute that it has been unable to resolve following reasonable efforts to avoid judicial intervention.
The parties have made reasonable efforts to resolve this dispute as required by Local Rule 7.1.1. See
Exs. A-C.
        Sage’s initial invalidity contentions are deficient. Specifically, in its contentions, Sage
provides a chart for each of the asserted patents that divides each asserted claim of the patents into
elements. See excerpts provided in Ex. D. For each element of each asserted claim Sage then
identifies dozens of different references that allegedly support the contention that the cited reference
discloses that element. So, if a reference appears under each element Sage contends that reference is
anticipatory, stating that “where a single prior art reference in the charts includes each of the
elements of the asserted claim (either expressly and/or inherently), the claimed invention is
anticipated by that reference.” Although this is a cumbersome way to contend anticipation,
PureWick can put together which references Sage contends anticipate which claims. However, the
same is not true with respect to obviousness.

        For obviousness, Sage contends that “[w]here a single prior art reference does not disclose all
elements of a claim, the combination of that reference with one (or more) of the references
disclosing the missing element(s), or the knowledge of an ordinarily skilled artisan, renders the
claimed invention obvious.” Thus, according to Sage, if a reference is not listed for a particular
element of a claim, then the missing limitations can be provided by any of the dozens of other
references that have been identified for that missing limitation. For example, if a reference is
identified for elements A, C and D of a claim, but not element B, then Sage contends that the
reference can be combined with one or more of the other references that were identified in element
B. Sage, however, has not specifically identified even one such combination or explained how any
references would be combined or why a person of ordinary skill in the art would have been
motivated to make the combination.

        Plainly a party cannot make out an obviousness claim by merely generically referring to lists
of references and contending that wherever a reference fails to disclose an element just patch that
element from any other reference alleged to disclose the missing limitation(s). Even were Sage
relying on a small number of prior art references, the charts they have provided for their contentions
would be deficient. But the deficiency is even more glaring and prejudicial in view of the fact that
    Case 1:19-cv-01508-MN Document 82 Filed 10/05/20 Page 2 of 3 PageID #: 2187

SHAW KELLER LLP
Page 2

Sage’s contentions are close to 300 pages long and list 253 references for the ’508 patent and 323
references for the ’376 and ’989 patents. See Ex. D. Moreover, for each limitation of each claim of
those patents, Sage identifies dozens of references.

        For example, in just the first limitation of Claim 1 of the ’508 patent Sage identifies 44
separate references that allegedly disclose that limitation. The first limitation of Claim 1 of the ’376
patent lists 75 separate references. And the first limitation of Claim 1 of the ’989 patent lists 38
references. 1 Sage confirmed during the parties’ September 1st Meet and Confer that the alleged
obviousness combinations for each claim limitation include every reference cited for that limitation.
That means, for example, that, assuming the obviousness combinations consist of only three
references, there would be 15,180 different combinations of the 44 references listed in just the first
limitation of claim 1 of the ’508 patent. That figure also does not account for the obviousness
combinations that allegedly render the claimed inventions obvious based on one or more of the listed
references combined with the alleged background knowledge of an ordinary skilled artisan. And not
only has Sage left open the door to potentially thousands of different combinations of references
without specifying what those combinations are, but it also has failed to provide any explanation as
to why a person of ordinary skill in the art would have been motivated to make those combinations –
including combinations of references that are from entirely different fields. In far less egregious
circumstances the Federal Circuit found that the plaintiff “lacked any type of ‘clear notice’ of the []
patent’s invalidity by service of Cook’s invalidity contentions” where the contentions listed thirty-
one pieces of prior art as anticipatory references, and then stated that “[e]ach prior art reference
disclosed above [in the list of thirty-two], either alone or in combination . . ., renders the asserted
claims invalid as obvious.’” Stone Basket Innovations, LLC v. Cook Med. LLC, 892 F.3d 1175, 1179
(Fed. Cir. 2018) (emphasis added).

        In the parties’ correspondence concerning this issue, Sage asserted that the large number of
prior art references was driven by the number of claims that PureWick is asserting. However, the
number of references listed in Sage’s contentions—576 in total—pales in comparison to the
relatively small number of asserted claims here. PureWick has asserted 10 claims from the ’508
patent, 11 claims from the ’376 patent, and 6 claims from the ’989 patent. See Masimo Corp. v.
Philips Elecs. N. Am. Corp., 918 F. Supp. 2d 277, 286 (D. Del. 2013) (ordering defendant to identify
“no more than 40 prior art references” where the number of asserted claims was 30, and where even
before plaintiff reduced its number of asserted claims to 30, defendant had charted only 19 of its
prior art references for the 95 previously asserted claims). Moreover, even for the asserted
independent claims, Sage has listed, for example, 100 different references for claim 1 of the ’508
patent, 133 different references for claim 1 of the ’376 patent, and 138 different references for claim
1 of the ’989 patent. Thus, reduction of the number of asserted claims would have little or no impact
on the number of references Sage has included in its contentions.

      During the September 1st Meet and Confer, Sage seemed to argue that the breadth and
vagueness of its contentions were appropriate given that these were only its initial infringement


1
  In addition to the prior art references that allegedly anticipate or render obvious PureWick’s claim
limitations, Sage also lists other prior art references that, according to Sage, allegedly establish the
background knowledge of those of skill in the art at the relevant time.
 Case 1:19-cv-01508-MN Document 82 Filed 10/05/20 Page 3 of 3 PageID #: 2188

SHAW KELLER LLP
Page 3

contentions. This Court has never recognized such a rule—indeed, contentions can be both
preliminary and deficient. See Integra LifeSciences Corp. v. HyperBranch Med. Tech., Inc., 223 F.
Supp. 3d 202, 205 (D. Del. 2016) (ordering defendant to supplement its initial infringement
contentions). And here specifically, the deficiencies in Sage’s invalidity contentions are highlighted
by the relative precision of its Petition for Inter Partes Review (“IPR”) of the ’508 patent. In that
Petition, Sage identifies specific references that it believes anticipate the ’508 patent, as well as the
specific combinations of references that it alleges render the ’508 patent obvious. In contrast to the
253 references cited in its supplemental invalidity contentions, Sage cites only five references in its
IPR Petition that allegedly anticipate or render obvious the ’508 patent. The discrepancy between
the Petition and the supplemental invalidity contentions evidences that Sage has failed to disclose all
of the information in its possession, custody, and control relating to the validity of PureWick’s
patents.

        This Court too has found deficient a defendant’s initial invalidity contentions where the
defendant did not “provide any hint as to which references may render the claims anticipated versus
which references may render the claims obvious.” Integra LifeSciences, 223 F. Supp. 3d at 205. In
Integra, this Court ordered the defendant to “supplement its initial invalidity contentions by
identifying which claims it contends are anticipated, as well as the corresponding allegedly
anticipatory reference(s)” so that the plaintiffs could “more meaningfully consider [d]efendants’
invalidity contentions prior to narrowing the number of asserted claims at issue.” Id. at 205-06. And
though the court did not order the defendant to identify the specific obviousness combinations, that
was only because, by identifying the anticipatory references, “it c[ould] then be understood that
[d]efendant relies upon combinations of the remaining references.” Id. at 205. Unlike the case here
though, it was possible to determine the obviousness combinations in Integra because, as the court
noted, the defendant’s 129-page invalidity chart showed how “approximately two dozen pieces of
prior art” met the limitations of the 105 asserted claims.” Id. (emphasis added). Here, by contrast,
Sage cites 576 references that allegedly render a total of 21 claims obvious and/or anticipated.
Thus, this case is more analogous to Best Medical Int’l Inc. v. Varian Medical Sys., No. 18-1599-
MN (D. Del.), where this Court found that the Defendant’s contentions “d[id] not disclose
adequately any obviousness combinations.” Feb. 3, 2020, Tr. at 12:6-8.

        Accordingly, PureWick respectfully requests that Sage be ordered to supplement its initial
invalidity contentions to identify which claims it contends are anticipated, the corresponding
anticipatory references, and the specific obviousness combinations for each claim limitation.
                                                    Respectfully submitted,
                                                    /s/ John W. Shaw
                                                    John W. Shaw (No. 3362)

cc: Clerk of the Court (by CM/ECF)
    All counsel of record (by CM/ECF and e-mail)
